Title: From John Adams to Benjamin Waterhouse, 17 September 1813
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy September 17, 1813

I receive with pleasure, the News of your removal to Cambridge and establishment in Office, in which may you, and your amiable Lady Sons and daughters, continue to do honour, and administor medicine, to this Country, diseased in Body and mind
There is not a more melancholly contemplation, to a mind that Soberly thinks, than the honours that are done to military Charactors by Sea and Land: unless We except those to Spiritual heros in the Church militant. What has not been done, by military discipline and ecclesiastical discipline, in this World of War, of Words and Swords?
As I have long Seen that this Nation must become warlike and a maritime Power; I cannot but rejoice in the honours bestowed on our Defenders: but I rejoice with as much trembling as a Philosopher ought to feel. Rapt into future times, methinks I see—no dangers, however, from the Service by Sea; comparable to those on Land.
The naval Spirit rises, on the Lakes as well as on the Ocean. And it must rise, or We Shall be  hewers of Wood, and in the Condition of the Wood Cutter on mount Ida, who according to Theocratus, could not find Wood for Trees.
The Conduct of Varnum and Seaver, and others, has never been comprehensible to me; nor has that of General Heath. Well meaning men, as far as I know: but Secret, concealed and cunning. But Massachusetts will not be governed by Such Men. We are too proud. We must have Gentlemen. We must have men of Education. We never Stooped So low, as in the choice of Sullivan. But Sullivan was far above Heath Varnum or Seaver. Yet I would have made Heath Commander in Chief, Enough of Paradoxes.
I Have been repairing or rather rebuilding a Tomb for my Daughter. It is done. I am now replacing a Stone to my Father, instead of one erected by me fifty two years ago, which Men Women, Boys Girls or Cattle had long Since demolished. Whether I Shall raise one for myself, where it will be raised, by whom, and how soon, I, as yet, neither know, nor much, care.
Δίοσ δ᾽ετελίετο βουλη. I know not whether the Greek is correct in Grammar, or Orthography, or Application.
I own I have not the Foresight of the Tumble Bug: Yet in my Conscience, I believe, I had more and clearer, than this Nation or its Government for 14 years past.
I am not yet weary of Life, nor do I wait with impatience for an obscure death, or a Splendid one. The former must Soon be my Lott. May I be prepared. Fame Fortune Power! I have always despized Ye all. Mens conscia recti, is and always has been, all in all,
To thee, Supream Power, who knowest all my weakness is Imperfections and Follies, I appeal.

John Adams